   Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 1 of 6 PageID #:1054




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN SCATCHELL,                    )
                                   )
                  Plaintiff,       )                   Case No. 18-cv-3989
                                   )
     v.                            )                   Honorable John F. Kness
                                   )
VILLAGE OF MELROSE PARK, RONALD M. )                   Honorable Jeffrey Cummings
SERPICO, SAM C. PITASSI, MICHAEL   )
CASTELLAN, and STEVE ROGOWSKI,     )
                                   )
                  Defendants.      )

                   DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                MOTION TO FILE A SECOND AMENDED COMPLAINT

       Each of the Defendants object to Plaintiff’s Motion for Leave to File the proposed

Second Amended Complaint because the proposed new Count VII is duplicative of his existing

retaliation claim in Count V the First Amended Complaint as well as being duplicative of Count

V of the Proposed Second Amended Complaint. Moreover, the “new” facts are not new at all,

and have been known to Plaintiff for at least the last twenty months. Accordingly, the proposed

amendment is futile and the Motion should be denied.

       1.     This is an action brought by John J. Scatchell (also called “Scatchell Sr.” or

“Senior”) in June 2018 relating to his employment with the Village of Melrose Park.

       2.     Plaintiff’s original Complaint [Dkt #1] contained the same retaliation claim

Plaintiff seeks to add as Count VII in the Proposed Second Amended Complaint. In particular,

Plaintiff’s original complaint expressly alleged “Retaliation Resulting from the EEOC

Complaint” and that Plaintiff filed his EEOC Complaint on September 15, 2017. [Dkt. #1 p.10,

¶76] Plaintiff’s original Complaint went on to elaborate on the events that he considered to be
   Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 2 of 6 PageID #:1055




retaliatory, including allegations claiming that Defendants targeted Plaintiff’s son, beginning on

November 13, 2017. [Dkt. #1 ¶¶77-88]

       3.      On July 16, 2020, Plaintiff filed a First Amended Complaint [Dkt #71], which

consisted of 183 paragraphs.      As had the original Complaint, Plaintiff’s First Amended

Complaint expressly raised a retaliation claim relating to filing his EEOC Charge. [Dkt. #71 p.

15] Plaintiff again expressly alleged that “Defendants Retaliate against Scatchell, Sr. for Filing

his EEOC Charge.” Id. He alleged that he filed the Charge on September 15, 2017, and that

Defendants “received Scatchell, Sr.’s EEOC Charge” on or about October 25, 2017. [Id. ¶¶84-

85] He then alleged that “within days of Defendants learning about the EEOC complaint,

Defendants retaliated against” Plaintiff, and he then enumerated a number of events he claims

were retaliatory. [Id. at ¶¶86-106] In fact, Plaintiff’s First Amended Complaint specifically

captioned some of his allegations: “Defendants’ Pre-textual Investigation of Scatchell, Sr.’s Son

as Retaliation” [Dkt. #71 p. 17], “Defendants’ 219 Hour Witch Hunt Against Scatchell, Sr.’s

Son” [id. at p.18] and “Defendants Terminate Scatchell, Sr.’s Son as Retaliation for Scatchell,

Sr.’s [sic]” [id. at p.19]. Based on those allegations, Count V of Plaintiff’s First Amended

Complaint expressly brought a claim against the Village alleging “Title VII Violation, 42 U.S.C.

§2000e(3)(a) Based on Retaliation.” [Id. p.40]

       4.      Based on those allegations, not surprisingly, discovery in this case has specifically

addressed Plaintiff’s EEOC Charge. Indeed, Plaintiff’s own Initial Disclosures were submitted

in January 2019, and his document production began with the EEOC’s file, including the

EEOC’s Activity Log which showed that “Respondent logged in” to the EEOC’s portal on

October 23, 2017, the EEOC sent a new password to the Del Galdo Law Group on October 24,

2017, that the Village’s attorneys filed their appearance on October 24, 2017, and Respondent




                                                 2
    Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 3 of 6 PageID #:1056




“viewed Charge of Discrimination” on that same date. (The EEOC’s Activity Log, as produced

by Plaintiff, is attached as Exhibit A) Indeed, Plaintiff has known from early in this case that the

attorneys in the Del Galdo Law Group represented the Village regarding Plaintiff’s EEOC

Charge, including Cynthia Grandfield, an attorney from the Del Galdo Law Group. Ex. A. p.1;

Ex B)

        5.     Plaintiff’s Motion claims that Plaintiff only learned of the Del Galdo Law

Group’s involvement regarding Plaintiff’s EEOC Charge on August 12, 2020, during a 30(b)(6)

deposition, but as shown above, that statement is simply not true. Plaintiff had documents

containing that information since virtually the beginning of this case.

        6.     Plaintiff’s Motion claims that Plaintiff’s proposed Second Amended Complaint

asserts that he is now “introducing” this theory of retaliation, but as shown above and by

comparing paragraphs 84-106 of the First Amended Complaint [Dkt #71 pp. 15-21] with

paragraphs 84-106 of the proposed Second Amended Complaint [Dkt #74-1 pp. 15-21], these are

not new allegations. Moreover, comparing Count V of the First Amended Complaint [Dkt # 71

pp.40-41] and Count V of the proposed Second Amended Complaint [Dkt #74-1 pp. 40-41] with

Count VII of the Proposed Second Amended Complaint [id. pp. 42-44], shows that Count VII is

not a new claim, it is not even a different claim, it is nothing more than an elaboration of the

currently pending claim in Count V.

        7.     Ordinarily, one might ask what’s the big deal about repackaging an existing claim

into two separate Counts? Here, because of the incredible volume of Plaintiff’s Complaints,

preparing and filing responsive pleadings is a very time-consuming and expensive task.

Obviously, the cost of the work is necessary when there really are new claims, or where a

plaintiff is correcting deficiencies in the pleadings. However, amending the pleading simply to




                                                 3
    Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 4 of 6 PageID #:1057




repackage existing claims and existing allegations does not justify the time and cost of having

three separate Defense Firms prepare and file responsive pleadings, especially of this volume.

       8.      FRCP “Rule 15(a) provides that, other than one amendment as a matter of course

within certain limited time frames, a plaintiff may file an amended complaint ‘only with the

opposing party's written consent or the court's leave.’ Although ‘court[s] should freely give leave

[to amend] when justice so requires,’ they are not a rubber stamp, for ‘undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment’ can justify denying leave to amend.” Scott v. Ill. Bell

Tel. Co., 169 F. Supp. 2d 845, 852 (N.D. Ill. 2016) (citations omitted).

       9.      Futility includes where the proposed new claims are duplicative of existing

claims. E.g. Belton v. Dart, 2012 U.S. Dist. LEXIS 167539 (N.D. Ill. Nov. 21, 2012) (“the Court

determines that Plaintiff’s proposed amended complaint is unnecessary and duplicative of his

original complaint. Accordingly, the Clerk is directed to strike the proposed amended complaint

from the docket. Plaintiff may proceed on his original complaint); Johnson v. Jewell Food

Stores, Inc., No. 98 C 4440, U.S. Dist. LEXIS 11469 (N.D. Ill. June 29, 2000) (denying leave to

include retaliation claim that would be duplicative of claim in current complaint).

       10.     Here, Plaintiff’s Proposed Second Amended Complaint is futile because it is

duplicative of Count V and even the allegations are duplicative of what is already contained in

the operative First Amended Complaint. Accordingly, Plaintiff’s Motion for Leave to File the

Proposed Second Amended Complaint should be denied.




                                                 4
    Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 5 of 6 PageID #:1058




       WHEREFORE, Defendants respectfully request that Plaintiff’s Motion for leave to file

the Proposed Second Amended Complaint be denied, and that the Court grant such further and

additional relief as the Court deems just and proper.

Dated: August 31, 2020                               VILLAGE OF MELROSE PARK

                                                     By: ____/s Jeffrey S. Fowler
                                                            One of Its Attorneys
Jeffrey S. Fowler (6205689)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
(312) 467-9800
(312) 467-9479 (fax)




                                                 5
    Case: 1:18-cv-03989 Document #: 84 Filed: 08/31/20 Page 6 of 6 PageID #:1059




                                       Certificate of Service

       I, the undersigned attorney, hereby certify that a copy of the foregoing Response was

field with the Court and served upon counsel of record on this 31st day of August, 2020, through

the functions of the Court’s e-filing system, to:

                                       Cass T. Casper
                                       Talon Law, LLC
                                       105 West Madision Street, Suite 1350
                                       Chicago, Illinois 60602
                                       etc@talonlaw.com

                                       Gianna Scatchell
                                       Law Offices of Gianna Scatchell
                                       360 West Hubbard Street, Suite 1404
                                       Chicago, Illinois 60654
                                       gia@lawfirm.gs

                                       K. Austin Zimmer
                                       Del Galdo Law Group, LLC
                                       1441 South Harlem Avenue
                                       Berwyn, Illinois 60402
                                       zimmer@dlglawgroup.com

                                       Michael Bersani
                                       Hervas, Condon & Bersani, P.C.
                                       333 W. Pierce Road, Suite 195
                                       Itasca, Illinois 60143-3156
                                       mbersani@hcbattorneys.com


                                              /s Jeffrey S. Fowler




                                                    6
